Per Curiam.

In Freeman v. Maxwell (1965), 4 Ohio St. 2d 4, this court held' “that-the availability of the post-conviction remedies provided by Sections 2953.21 to>2953.24, inclusive, Revised Code, is ground for denial of” a writ of habeas corpus.
Accordingly, on authority of Freeman v. Maxwell, supra, and for the reasons stated therein, the judgment of the Court of Appeals, dismissing appellant’s complaint for a writ of habeas corpus, is affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze:, W. Brown and P. Brown, JJ., concur.